DETAILED ACTION
This Office Action is in response to the commination filed 06/03/2022. 
Status of the claims:
Claims 21-28 are cancelled.
Claims 1-20 were previously pending.
Claims 1-20 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 06/03/2022. By this amendment, claims 7 and 13 are amended. Upon entry of the amendment, pending claims 1-20 will be fully examined for patentability.

Response to Claim Rejections under 35 USC § 103
Applicant’s Arguments/Remarks made in an Amendment filed 06/03/200 regarding the rejection of claims 1 and 15 under 35 U.S.C. 103 as being unpatentable over Li in view of  Lee have been carefully reviewed by the Examiner. The Applicant has contended the claims rejection (see, REAMARKS, Pages 7-8). The contention is summarized as follows: With respect to the feature of claim 1, the Office’s assertion that the achievable rate determination encompasses determining "a transmission power" and "a transmission resource" is wrong. There is nothing in Applicant's specification to suggest that a person of ordinary skill in the art would interpret determining "a transmission power" and "a transmission resource" to cover determining an achievable rate.  Accordingly, Applicant submits that Li does not disclose or suggest the feature of claim 1. With respect to Lee, Applicant notes that Lee discloses determining a transmit power and a transmit resource. But there is nothing in Lee that suggests the desirability of determining a transmit power and a transmit resource "based on the estimation of the communication channel and on the estimation of the quantization distortion," as recited in claim 1. Accordingly, there is simply nothing in the Art that would motivate a person of ordinary skill in the art to modify Li such that Li implements a method that includes the step of "determining ... a transmission power and a transmission resource ... based on the estimation of the communication channel and on the estimation of the quantization distortion," as is required by claim 1. Relevant remark for claim 1 also apply to claim 15. 

The Applicant’s arguments/remarks are carefully re-considered but respectfully traversed by the Examiner. Contrary to the assertion in the Applicant’s argument, a person of ordinary skill in the art, in light of the Applicant’s Specification should interpret the achievable rate encompasses "a transmission power" and "a transmission resource". For example, the Applicant’s Specification on Pages 9-10, teaches or suggests a transmission power and a transmission resource is determined for each of the wireless communication devices. A transmission resource may typically refer to a time resource (e.g., a time slot or similar) and/or a frequency resource (e.g., a sub-carrier or similar) … joint determination may, for example, comprise optimizing a performance metric over an ensemble of possible transmission power values and of possible transmission resource values, wherein the performance metric is based on the estimation of the communication channel and on the estimation of the quantization distortion. If there are two second wireless communication devices, K = 2, maximizing the worst case device throughput may be exemplified as solving the optimization problem 
    PNG
    media_image1.png
    29
    315
    media_image1.png
    Greyscale
where 
    PNG
    media_image2.png
    19
    142
    media_image2.png
    Greyscale
 is the achievable rate of the kth device, here H is an estimate of the communication channel, Yk is the transmit power of  the k th device, 
    PNG
    media_image3.png
    25
    30
    media_image3.png
    Greyscale
is the time slot (transmission resource) associated with the k th device …. Assuming Gaussian signaling and assuming that nearest neighbor detection is used, 
    PNG
    media_image4.png
    28
    444
    media_image4.png
    Greyscale
 represents a lower bound of  the achievable rate for the kth device … 
Similar to the invention in the instant application, the cited art, for example Li (see Subsection tiled “II. SYSTEM MODEL”, “IV. ACHIEVABLE RATE ANALYSIS IN ONE-BIT MASSIVE MIMO SYSTEMS”) teach or fairly suggest … for data transmission, the received signal at the BS is given by y =√ρd Hs + n, where H is the channel matrix between the BS and the K users (with entries modeled as zero-mean unit-variance complex Gaussian variables), √ρd represents the data symbols simultaneously transmitted from the K users, with ρd represents the average transmitted power of each user. After the one-bit quantization, the signal at the BS can be expressed as (see Formula 16). assuming the BS employs the MRC receiver to detect the data symbols transmitted by the K users. Using a channel estimate ˆh, the quantized signal is separated into K streams, the kth element of ˆs is used to decode the signal transmitted from the kth user is the achievable rate can be obtained by modeling (see Formulas 16-26) where ρd represents the average transmitted power of each user and αd represents the transmission resource of each user, qd represents each quantization error. Furthermore, Lee (e.g. Abstract, Figs. 8-9, Paras [0132]-[0134]) teaches/suggests  jointly determining, a transmission power and a transmission resource for two or more second wireless communication devices. Hence the prior art in combination, teach or suggest each element/feature as recited in claim 1 and somehow similarly recited in claim 15, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination said languages in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Li with Lee’s teaching/suggestion. Therefore the cited art, in combination, render obvious limitations of all the rejected claims. Accordingly, Li in view of Lee & Kong is adequate ground for rejecting the claims 1, 6-7, 8-15, 20  under 35 U.S.C. 103. As such, the Examiner has fully considered the arguments and remarks made by the Applicants but maintains rejection of the pending claims under 35 U.S.C. 103 over the combination of Li, Lee & Kong.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7, 9-12, 14-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. “Channel estimation and uplink achievable rates in 1-bit massive MIMO systems”, IEEE,  2016 in view of US2018/0049180 to Lee et al.   (The comments in parentheses apply to the prior art document/s)

RE claims 1 and 15, Li et al. (“Li”, hereinafter)  discloses a method and an apparatus of a first wireless communication device configured for massive multi-user multiple-input multiple output  MU-MIMO communication with two or more second wireless communication devices (e.g. Li, Title, Abstract, “II. SYSTEM MODEL”), the first wireless communication device comprising a plurality of antenna ports (e.g. Li, “II. SYSTEM MODEL”: equipped with plurality of antennas), each antenna port associated with at least one of a digital-to- analog converter DAC and an analog-to-digital converter ADC (e.g. Li, “I. INTRODUCTION”: the uplink of a massive MIMO system with one-bit ADCs on each receive antenna) , the method/apparatus comprising/configured to: Acquiring/acquire an estimation of a communication channel between the first wireless communication device and the second wireless communication devices (e.g. Li, “II. SYSTEM MODEL”: obtains estimation of a communication channel (H) between the first wireless communication device (BS) and second wireless communication devices (K users)); acquiring/acquire an estimation of a quantization distortion caused by either DACs or ADCs (e.g. Li, “II. SYSTEM MODEL”: obtains estimation of a quantization noise after the one-bit ADCS); and jointly determining/determine, for the two or more second wireless communication devices, a transmission power and a transmission resource for each of the second wireless communication devices, wherein the joint determination is based on the estimation of the communication channel and on the estimation of the quantization distortion (e.g. Li, “IV. ACHIEVABLE RATE ANALYSIS IN ONE-BIT MASSIVE MIMO SYSTEMS”: the first wireless communication device (BS) employs Maximum Ration Combiner (MRC) receiver to jointly determine a lower bound of achievable rate (i.e. transmit (time/frequency) resource and power resource for two or more second wireless communication devices (K Users) by modeling the quantization noise (i.e. distortion)).  
The subject matter of claims 1 and 15 differs from Li in that Li does not narrate the claim languages “transmission power” and  “transmission resource”, as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Li’s disclosure of – employing Maximum Ration Combiner (MRC) receiver to jointly determine a lower bound of achievable rate (i.e. time/frequency resource and power resource) for two or more second wireless communication devices can be construed as jointly determining transmission power and transmission resource. Besides, jointly determining, a transmission power and a transmission resource for two or more second wireless communication devices is firmly established in the industry of wireless communication (see for example, Lee Abstract, Figs. 8-9, Paras [0132]-[0134], which teaches/suggests jointly determining, a transmission power and a transmission resource for two or more second wireless communication devices in a wireless communication system). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination said languages in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Li with the knowledge generally available to one of ordinary skill in the art or with Lee’s teaching/suggestion (e.g. Figs. 8-9, Paras [0132]-[0134] of Lee). Therefore one of ordinary skill in the art, such as an individual working in a field related to wireless communications, could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 1 and 15.

RE claims 6 and 20, Li discloses the method and apparatus of claims 1 and 15, respectively, wherein acquiring the estimation of the quantization distortion comprises estimating the quantization distortion based on parameters of the DACs or the ADCs (e.g. Li, “II. SYSTEM MODEL”: obtains estimation of a quantization noise based on parameters of the ADCS).  

RE claim 7, Li discloses the method of claim 6, wherein acquiring the estimation of a quantization distortion comprises estimating the quantization distortion based at least in part on the estimation of the communication channel (e.g. Li, “II. SYSTEM MODEL”,  “A. CHANNEL ESTIMATION”: obtains estimation of a communication channel (H) between the first wireless communication device (BS) and second wireless communication devices (K users); and obtains estimation of a quantization noise (distortion) based on estimation of the communication channel).

RE claim 9, Li discloses the method of claim 8, wherein acquiring the estimation of the communication channel comprises receiving respective indications of the estimation of the communication channel from the second wireless communication devices (e.g. Li, “II. SYSTEM MODEL” and “III. CHANNEL ESTIMATION IN ONE-BIT MASSIVE MIMO”: obtains estimation of a communication channel  based on receiving respective indications of the estimation of the communication channel (i.e. pilot symbols) from each of the K Users (i.e. second wireless communication devices)).  

RE claim 10, Li discloses  the method of claim 1, wherein the first wireless communication device comprises a wireless receiver (e.g. Li, Title, Abstract, “II. SYSTEM MODEL”), wherein each antenna port is associated with an ADC (e.g.  Li, “I. INTRODUCTION”: the uplink of a massive MIMO system with one-bit ADCs on each receive antenna), and  wherein the quantization distortion is caused by the ADCs e.g. Li, “II. SYSTEM MODEL”: obtains estimation of a quantization noise after the one-bit ADCS) the method further comprising: transmitting an indication of the determined transmission power and transmission resource to each of the second wireless communication devices (e.g. Li, “IV. ACHIEVABLE RATE ANALYSIS IN ONE-BIT MASSIVE MIMO SYSTEMS”: jointly determines a lower bound of achievable rate (i.e. transmit (time/frequency) resource and power resource for communication with two or more second wireless communication devices (K Users) by modeling the quantization noise (i.e. distortion)).

RE claim 11, Li discloses the method of claim 10, wherein acquiring the estimation of the communication channel comprises receiving reference signals from the second wireless communication devices and estimating the communication channel based on the received reference signals (e.g. Li, “II. SYSTEM MODEL” and “III. CHANNEL ESTIMATION IN ONE-BIT MASSIVE MIMO”: obtains estimation of a communication channel  based on receiving pilot symbols (reference signals) from each of the K Users (i.e. second wireless communication devices)). 

RE claim 12, Li disclose the method of claim 1, wherein the first wireless communication device is a network node and second wireless communication devices are user terminals (e.g. Li, Title, Abstract, “II. SYSTEM MODEL”: wherein the first wireless communication device is a BS and second wireless communication devices are user terminals).  

RE claim 14 Li disclose a computer program product comprising a non-transitory computer readable medium, having thereon a computer program comprising program instructions, the computer program being loadable into a data processing unit and configured to cause execution of the method according to claim 1 when the computer program is run by the data processing unit (e.g. Li, Title, Abstract, “II. SYSTEM MODEL”: a computer program product comprising including a computer readable medium with instruction, loadable into a processor and run by the processor).  

RE claims 21-28. (Cancelled).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee, further in view of Kong et al. “ Multipair Massive MIMO Relaying Systems with One-Bit ADCs and DACs, IEEE, June 201 (The comments in parentheses apply to the prior art document/s)
RE claim 8, Li in view of Lee discloses the method of claim 1, wherein the first wireless communication device comprises a wireless transmitter (e.g. Li, Title, Abstract, “II. SYSTEM MODEL”) and transmitting signals to the second wireless communication devices according to the determined transmission powers and transmission resources (e.g. Lee Paras [0133]-[0134]).
The subject matter of claim 8 differs from Li in view of Lee in that Li in view of Lee does not explicitly disclose the feature: wherein each antenna port is associated with a DAC and wherein the quantization distortion is caused by the DACs, as recited. However,  Kong et al. (“Kong”, hereinafter) teaches or suggests, in the same technical field, wherein each antenna port is associated with a DAC and wherein the quantization distortion is caused by the DACs (e.g. Kong, Fig. 1, “II System Model”: each antenna port is associated with a DAC and the quantization distortion is produced by the one-bit DACs). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination said languages in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Li in view of Lee with Kong’s teaching/suggestion of each antenna port is associated with a DAC and the quantization distortion is produced by the one-bit DACs (e.g. Fig. 1, “II System Model” of Kong). Therefore one of ordinary skill in the art, such as an individual working in a field related to wireless communications, could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 8.

Allowable Subject Matter
Claims 2-5, 13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478. The examiner can normally be reached Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632